El Juez Asociado Se. MacLeary,
emitió la opinión del tribunal.
El apelante en esta causa, fué juzgado por el Tribunal de Distrito de G-uayama, y declarado culpable del delito de homicidio, por haber matado á Julio Suárez, el día primero de marzo de 1905. Se celebró el juicio el día últüno. del mismo mes y el primero del siguiente ante el tribunal y un jurado, resultando en un veredicto, por el cual se declaró al acusado .culpable de homicidio y una sentencia del tribunal, condenándole á la pena de seis años de prisión en el presidio, con trabajos forzados y al pago de todas las costas. Contra dicha sentencia, el acusado interpuso recurso de apelación ante este tribunal, y la copia de los autos fué presentada aquí el 22 de mayo de 1905. Por lo que aparece de los autos, no se presentó durante el progreso del juicio, objeción ni excepción alguna contra ninguna resolución del tribunal.- La copia tal como ha sido presentada aquí, no contiene ni pliego de excepciones ni exposición de hechos. Sin embargo, contiene una copia de los apuntes del ta-quígrafo, contenidos en cuarenta y cuatro páginas, en que se consignan las preguntas dirigidas á cada testigo, y las contestaciones dadas á las mismas; cuyos apuntes están todos debidamente certificados por el taquígrafo Hortensia Muñiz, en su carácter oficial.
Parece que después de haberse presentado los autos en este tribunal, y después de haber presentado el fiscal su informe, el día dos del presente mes, se entregó al secretario una copia de los apuntes del taquígrafo cer-tificada por el juez de la Corte de Distrito, cuya copia el secretario inadvertidamente unió á los autos. 1ST o consta en dichos autos orden alguna dictada por el tribunal, autorizando al secretario para que hiciera, eso, *562y desde luego, dicho documento no forma parto de los autos ante este, tribunal. El Pueblo de Puerto Pico v. Juan Vázquez, fallado por este tribunal en 15 de diciem-bre, de 1905. No se presentó en esta causa ningún alegato por el abogado defensor del apelante; pero este último estaba representado en la vista celebrada ante este tribunal, el día cuatro del presente mes, por un hábil abo-gado, que en su defensa pronunció un informe oral.
El punto principal, si no el único, alegado por el le-trado defensor á favor del acusado, es que la pena im-puesta por el tribunal, es demasiado severa; alongándose por dicho letrado, que, aunque la ley autoriza la prisión de una persona declarada culpable del delito de homici-dio por un término que no exceda de diez años, en el presidio, este acusado, en virtud de circunstancias ate-nuantes, no debía haber sido castigado tan severamente. Si es que existían circunstancias atenuantes, no se hizo de ellas mención ni referencia alguna en el veredicto del jurado, por más que hayan sido mencionadas por el le-trado defensor del acusado en la discusión habida ante este tribunal. El-citó también la antigua Ley española, que divide las penas en los grados mínimo, medio y má-ximo, y bajo cuyo sistema la práctica era imponer la pena en el grado medio, cuando no había circunstancias atenuantes ni agravantes; en el grado máximo en el caso de circunstancias agravantes; y en el mínimo, (mando con-currían circunstancias atenuantes. Tal no es la práctica bajo la ley americana. .
Cuando el jurado ha pronunciado un veredicto de culpable, y definido el grado del delito, entonces, con arre-glo á la práctica americana, la ley fija los límites den-tro de los (males ha de imponerse la pena, y se deja á discreción del juez sentenciador el fijar exactamente el grado de. la pena. La sección 28 del Código Penal de Puerto Rico, dice lo siguiente:
*563"Siempre que en este Código, la pena señalada á algún delito, quedare indeterminada entre ciertos límites, el Tribunal autori-zado para pronunciar sentencia, deberá determinar la pena que hu-biere «de imponerse en un caso especial, dentro de los límites pres-critos por este Código.”
Esta sección es idéntica á la sección 13 del Código Penal de California.
La sentencia debe ajustarse á la ley, según ésta se con-signa en la citada sección. Véase la causa de People v. Riley, 38 Cal. 549. El juez sentenciador es muy com-petente para determinar el grado de la pena, porque él lia presidido el acto del juicio durante todo el tiempo que duró, y conoce todos los lieclios y circunstancias de la causa, y es capaz de determinar si son suficientes para-justificar una sentencia severa ó una sentencia leve. A él se le confía la responsabilidad de proceder y resolver con respecto á este extremo. El Pueblo de Puerto Rico v. Bocanegra, resuelta por este tribunal, en 15 de diciembre de 1905.
Es verdad que, con arreglo á las leyes de Puerto Pico, este tribunal tiene autoridad para modificar una senten-cia dictada por un Tribunal de Distrito, en una causa criminal; pero esta autoridad discrecional debe ejerci-tarse aquí, lo mismo -que en otros tribunales, de un modo propio y prudente, fundado en-hechos y circunstancias sobre los cuales se haya llamado debidamente la atención del tribunal. Los hechos de esta causa no se hallan de-bidamente sometidos á la consideración de este tribunal. La copia de los apuntes de la taquígrafa, presentada en este tribunal, es claramente inadmisible, y no puede ser-vir como supletoria de una exposición de hechos. Esto lia sido resuelto repetidas veces en varios casos recien-temente decididos por este tribunal: entre otros, en las causas de El Pueblo de Puerto Pico v. Juan de Mata Eligier y Juan del Carmen Groló, en que se emitió un *564dictamen en 20 de noviembre del presente año; y en la causa de El Pueblo de Puerto Pico v. Eusebio Torres-Candelaria, resuelto el 28 del mismo mes.
Se lia tratado de eludir el efecto de la decisión arriba mencionada, procurando y entregando al secretario de este Tribunal, una copia de los apuntes de la taquígrafa, cuya copia lia sido certificada por el juez del Distrito, de corresponder con las declaraciones liechas por los tes-tigos en el juicio de esta causa, y de ser correctas. Esto no podía haber (Convertido dicha copia en una parte de los autos, aún en el caso de. que se hubiera presentado ' una moción en debida forma, pidiendo permiso para pre-sentarla ante este tribunal, cuya moción no fue presen-tada por el abogado del acusado. Es muy dudoso que el tribuna] hubiese concedido lo solicitado en tal moción,' aún en el caso de que hubiera sido presentada en debida forma.
Si el letrado defensor del acusado, hubiese deseado una reducción de la sentencia, entonces debía haber presenta- ■ do una moción al Tribunal de Distrito solicitando re-ducción de la sentencia, y si di (día moción hubiese sido desestimada por el tribunal, pudiera haber presentado una 'excepción contra tal resolución, incluyendo dicha ex-cepción en su pliego de excepciones-, y consignando en .éste tal parte de las pruebas, como consideraba necesaria para sostener su afirmación, y presentando así la cues-tión de una sentencia excesiva, á este tribunal, en una forma que nos hiciera posible el resolverla.- Código de Enjuiciamiento Criminal, secciones 820 y 321.
Las notas del taquígrafo no quedan transformadas en una exposición de hechos, ó pliego de excepciones, por un simple certificado expedido por el juez sentenciador. Co-mo hemos dicho, y repetido anteriormente, las notas del taquígrafo, ó una copia de las mismas, no pueden ser consideradas como un pliego de excepciones, ni como *565una exposición de heclios, y no pueden ser utilizadas en ■ sustitución del uno ni de la otra. El Código de Enjuicia-miento Criminal no hace mención de un taquígrafo, ni de los apuntes del mismo, aunque en la sección 300 de dicho Código, se hace referencia á instrucciones que ha-yan sido escritas por un “reporter”, lo que indudable-mente significa un taquígrafo; disponiéndose en dicha sección, que no es necesario presentar excepciones contra tales instrucciones, ó que éstas sean incluidas en el pliego de excepciones; pero conteniendo los debidos en-dosos hechos por el tribunal, demostrando la resolución adoptada por éste, con respecto á las mismas, pueden formar una parte de los autos, que puede presentarse á este tribunal en la apelación, para su resolución, en la misma forma como si hubiesen sido debidamente inclui-das en un pliego de excepciones, firmado y certificado por el tribunal sentenciador. Esta sección del Código de Enjuiciamiento Criminal, no se refiere en manera al-guna á los hechos probados en el juicio, por la prueba documental, ó por el testimonio de testigos, sino sola-mente á- las instrucciones dadas por el tribunal al jurado, ó por su propia iniciativa, ó á petición del letrado de-fensor. La distinción que se hace en las Leyes de Texas, y de algunos otros Estados, entre “charges” ó sea ins-trucciones, dadas por el tribunal al jurado, por propia iniciativa de dicho tribunal, é instrucciones dadas á pe-tición del abogado del acusado, no existe en esta sec-ción‘de nuestra Ley. La palabra “charges” es usada en su verdadero sentido, é • incluye las instrucciones propiamente así llamadas.
El taquígrafo ó “reporter” de un tribunal, es un fun-cionario nuevo en el procedimiento criminal de Puerto Rico. Dicho cargo fue creado 'por la ley aprobada en 10 de marzo de 1904, que empezó á regir el primero de julio del mismo año, y se intitula “Ley creando las plazas de Taquígrafos-Report.ers dedos Tribunales de Distrito, de-*566terminando sus deberes, y fijando sus sueldos y com-pensaciones. Véanse las leyes de 1904, páginas 110 á 112. El taquígrafo, que por esta ley, es constituido en funcionario del tribunal, tiene el deber de tomar en taquigrafía el testimonio de los testigos y de presentar los apuntes taquigráficos hechos por él, al secretario del Tribunal de Distrito, en donde so haya celebrado el juicio. Véanse las secciones 3a. y 4a. de la Ley anteriormente citada. La sección 5a. de dicha ley, disj)one:
“. Dicha copia del récord constituirá, prima fací? del acia idel juicio, y ipodrá usarse al hacerse cualquier moción para la 'celebración de un nuevo juicio, revisión ó apelación del mismo, en los casos en que el acta del Tribunal sea necesaria.”
La palabra “minuta”, nunca y en ningún tiempo ha sido considerada como incluyendo el testimonio, de tes-tigos. El término “minutes” está ampliamente definido en Bouvier’s Law Dictionary, tomo 2o., página 418, y tam-, bien on 15 American & English Encyclopedia of Law, página 618, primera edición, á cuyas obras se hace refe-rencia para un informe completo con respecto al signi-ficado de dicho término.- El informe taquigráfico puede, en cualquier caso, constituir el acto del tribunal, pero esto no lo constituye en exposición de hechos ni pliego de excepciones. Los' apuntes del taquígrafo son, ó pue-den hacerse, muy útiles al redactarse una exposición de hechos ó un pliego de excepciones, pero no constituyen tales documentos de por sí. El taquígrafo está obligado, cuando así se lo exigen, á suministrar al fiscal general, al fiscal del tribunal, ó á cualquiera de las partes del pleito, una copia del récord escrita en maquinilla, ó cual-quiera parte de dicho récord, mediante el pago de cier-tos honorarios fijados por la ley. Tales apuntes taqui-gráficos, después de haber sido escritos á mano ó en ma-quinilla, deben constituir una copia fiel de cuanto haya ocurrido en el tribunal durante el acto del juicio de la *567causa, 7 después de haber sido debidamente transcritos por el funcionario que los hizo, y presentados por él al secretario del tribunal, pueden ser usados por el juez ó los letrados ó cualquiera otra persona‘interesada, para cerciorarse con respecto á las resoluciones adoptadas por el tribunal lo mismo como pueden usarse para este objeto, las actas del tribunal guardadas por el secretario.
La exposición de hechos debe ser una relación breve y concisa de todos los hechos que hayan sido probados en el juicio, por las declaraciones de testigos ó por la prue-ba documental, con cuya relación deben estar confor-mes los abogados de las partes, por los cuales debe ser firmada, siempre que sea posible tal conformidad; y des-pués debe ser examinada y aprobada por el juez senten-ciador, y firmada por éste, y certificada oficialmente por el mismo, como correcta. El método que debe observarse al redactar, someter y certificar una exposición de hechos, ante el Tribunal de Distrito, se halla consignado en la regla número 17 del Reglamento del Tribunal de Dis-trito, para causas criminales, á cuya regla se hace refe-rencia, aprobándola como correcta. Un documento de esta naturaleza trae ante este tribunal, todas las prue-bas esenciales, presentadas ante el tribunal sentenciador, , y se puede confiar en que contiene los hechos en los cuales fueron basados el veredicto del jurado y la sentencia del tribunal.
En el presente c.aso, como- ya se ha dicho, no se ha presentado ante este tribunal tal exposición de hechos, y, por supuesto, nosotros no podemos tomar en considera-ción la insuficiencia de las pruebas presentadas en el juicio, para justificar la pena impuesta por la senten-cia, ó la existencia de circunstancias atenuantes en re-lación con el homicidio cometido. Si tales hechos exis-tieron, se debía haber llamado la atención del Tribunal de Distrito sobre los mismos, en la forma indicada por *568la ley. Código de Enjuiciamiento Criminal, secciones 320 y 321. Estas secciones son idénticas á las 1203 y 1204/ respectivamente, del Código Penal del Estado de California ; y en el Código de Pomeroy, se encuentra en las pá-ginas 454 y 455, una nota indicando más extensamente el procedimiento que debe seguirse en semejantes casos. La discreción ejercitada por el juez sentenciador, al fijar el término de prisión, debe considerarse como habiendo sido ejercitada debida y sabiamente, á falta de toda in-dicación en los mismos autos que demuestre que fia fieefio un uso impropio ó imprudente de tal discreción.
Hemos considerado y examinado cuidadosamente la acusación presentada por el fiscal, las instrucciones da-das por el tribunal al jurado, el veredicto de éste, y la sentencia dictada por el tribunal contra el acusado; y todos estos documentos parecen ser propios y conformes á la ley en todo respecto, ajustándose estrictamente á la práctica establecida por,1a ley; y no se encuentra en los autos ningún error fundamental. Siendo esto así, de-be confirmarse en todas sus partes, la sentencia dictada por el Tribunal de Distrito de Cfuayama, el día 5 de abril de 1905.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, Eigueras y Wolf.